UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Ave. Bloomington, IL61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. Semi-Annual Report December 31, 2011 COUNTRY Growth Fund COUNTRY Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS January 2012 Dear Shareholders: In reviewing stock market performance in 2011 I suddenly had the vision of an amusement park roller coaster running through my head. The S&P 500 started the year at 1257.6, traded the entire year in a range between up 9% and down 15%, and closed the year at 1257.6. The only reason for a positive total return was the fact that dividends were received. As stock investors, you could say we rode that roller coaster through the entire year before finishing back where we started. However it has been quite a different ride for bond investors. We have essentially been in a 30-year bull market for bonds as interest rates have dropped from the mid-teen rates of the early 1980’s to today. 2011 was no exception as the yield on the ten year Treasury note fell from about 3.3% to below 1.9% at year-end. As rates fall, prices increase, resulting in healthy gains in bond portfolios on a total return basis. The year did not lack for external events that could move markets. Unrest in the Middle East became know as the Arab Spring, resulting in the ouster of governments in Tunisia, Egypt, and Libya along with corresponding uncertainty for energy prices. In the midst of this came an earthquake and tsunami that devastated parts of Japan and raised concerns over the safety of nuclear power. Continuing throughout the year were alternating concerns about either the liquidity or solvency of several nations in Europe, such as Greece, Ireland, Italy, Portugal, and Spain. Even the US came under pressure as debt levels have ballooned over the past 3 years due in part to efforts to provide fiscal stimulus for the economy. The US’ AAA debt rating was cut by S&P in August due to concerns that the political process is not providing a clear road to stabilizing the nation’s finances. Several Eurozone countries received downgrades in mid-January 2012 as well - a clear indication that world fiscal problems are not yet solved. With these events unfolding, investors responded by alternately accepting risk or fleeing for safety. “Risk-on” and “risk-off” became the descriptors for what kind of day the market would have. More often than not a strong, risk-on up day in the market would be followed by an immediate risk-off reversal either later in the same day or the next day. US economic indicators never showed any growing economic strength, but never foretold any imminent slowing, either. There was no clear direction for the economy and the stock market responded by essentially going nowhere. As we enter 2012, there is little we can point to as indicators of a changed environment from last year. Unemployment rates may be starting to retreat, but no major catalyst for improvement has yet emerged. The situation with European debt remains a concern with unknown implications for the US in the event of default by one or more countries. Our domestic political situation will likely remain stalled as election year politics likely preclude any bi-partisan efforts to seriously address US fiscal issues. For stocks, we continually look for opportunities in growing and/or undervalued companies. For bonds, we are preparing for a continued low interest rate environment with the realization that the next major move in rates will likely be higher. And we hope that at this time next year we won’t be coming off another roller coaster ride. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. COUNTRY GROWTH FUND Inception Date 04/21/66 (Class Y) The average annualized total returns for the Fund for the years ended December 31, 2011 are as follows: 1 Year 5 Year 10 Year 3.15% 1.30% 3.05% Gross Expense Ratio:1.19% (as of the Prospectus dated 10/28/11) Net Expense Ratio: 1.18% (as of the Prospectus dated 10/28/11) The custodian has contractually agreed to waive fees through October 31, 2012.These returns assume all dividends and capital gains distributions were re-invested in the Fund and reflect fee waivers in effect.In the absence of fee waivers, returns would be reduced. The COUNTRY Growth Fund’s performance over the past year has tracked the performance of the S&P 500, although volatility has been a bit lower for the Fund.The first half of 2011 was fairly strong as the stock market continued to advance from the lows of a few years ago.However, in the second half of the year volatility increased and some stocks sold off before recovering toward previous years’ closing prices at the end of December. We remain concerned about the economic environment and its potential impact on securities markets.Domestic growth remains anemic for this stage of a recovery and unemployment remains a major problem.Other economic indicators have not provided any major signs of imminent strong recovery potential.Completing our backdrop for a cautious approach is the continued overhang of the European debt problem and the unknown impacts future events may have on global markets. The Fund remains well diversified across economic sectors, but we are emphasizing those areas we believe most likely to perform satisfactorily in difficult environments.We are looking for signs that would allow us to take a less conservative approach to investing in stocks, but at this point we do not feel such a move would be in the best interests of our shareholders. COUNTRY BOND FUND Inception Date 01/02/97 (Class Y) The average annualized total returns for the Fund for the years ending December 31, 2011 are as follows: 1 Year 5 Year 10 Year 6.97% 6.42% 5.45% Gross Expense Ratio:0.89% (as of the Prospectus dated 10/28/11) Net Expense Ratio: 0.86% (as of the Prospectus dated 10/28/11) The advisor and custodian have contractually agreed to waive fees and/or reimburse expenses through October 31, 2012.These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect fee waivers and/or expense reimbursements in effect.In the absence of fee waivers and/or expense reimbursements, returns would be reduced. Investors just celebrated the 30th anniversary of the grand bond bull market that began in 1981.At that time short-term interest rates were over 20% and ten year Treasury notes yielded 17%.Bond managers of that era, which includes us, would have thought it nearly impossible that one day short-term interest rates would trade near zero and Treasury notes would trade with a one handle.But that’s where we are today.In 1981 the danger was high inflation while today’s fear is worldwide deflation.Quite the opposites.Currently, the escalating euro area debt crisis has been a major focus with deflationary implications.Simply, there is too much debt worldwide.Ranging from individuals to countries, many are being forced to de-leverage.This development is negative for growth but positive for bond investors as it tempers inflation.This combination of slow economic growth and possible deflationary implications has driven interest rates to record lows.However, with today’s low rates there is significant price risk in bonds if interest rates ever began a higher trend.We caution our investors that future returns may not mimic the high historical returns of the Fund. The COUNTRY Bond Fund’s performance has been favorable over the past twelve months as the yield on the ten year Treasury note dropped to 1.9% from 3.3% at the beginning of the year.Investment grade bonds had higher returns than high yield debt as investors avoided risk with the economic uncertainties.The Fund continues to be well diversified across most investment grade sectors.We continue to hold an overweight position in taxable municipal bonds (Build America Bonds) which have experienced very good returns.We have kept duration at or below our benchmark (Barclays Capital U.S. Aggregate Bond Index) as we guard against a possible rise in rates sometime in the future. Sincerely, Bruce D. Finks Vice President Please refer to the Portfolio Highlights sections for index and peer average information, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commission and other expenses associated with investing in equity securities.It is not possible to invest directly in an index. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of securities.The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM pass throughs), ABS, and CMBS sectors.It is not possible to invest directly in an index. Diversification does not assure a profit or protect against a loss in a declining market. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Please refer to the Schedule of Investments in this report for holding information.Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security.Current and future portfolio holdings are subject to risk. 3 COUNTRY Mutual Funds — Expense Example December 31, 2011 (unaudited) As a shareholder of the COUNTRY Growth Fund or COUNTRY Bond Fund, you incur ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested for the period 7/1/11 – 12/31/11. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.Although the Funds charge no transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.Individual retirement accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting fees, and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses or other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. COUNTRY Growth Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a -3.22% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.18%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). COUNTRY Bond Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 4.46% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 4 COUNTRY Mutual Funds — Expense Example December 31, 2011 (unaudited) (continued) COUNTRY Growth Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual(1) $  967.80 Hypothetical(2) Ending account values and expenses paid during period based on a -3.22% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.18%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). COUNTRY Bond Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 4.42% return.The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return.The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 5 COUNTRY Mutual Funds — Allocation of Portfolio Assets December 31, 2011 (unaudited) COUNTRY Growth Fund* COUNTRY Bond Fund* * Expressed as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 6 COUNTRY Mutual Funds — Portfolio Highlights (unaudited) COUNTRY Growth Fund Average Annualized Total ReturnsDecember 31, 2011 (unaudited) 1 Year 5 Years 10 Years COUNTRY Growth Fund — Class Y (04/21/66) 3.15% 1.30% 3.05% S&P 500 Index(1) 2.11% -0.25% 2.92% Lipper Large Cap Core Funds Average(2) -0.67% -0.87% 2.41% The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities.An investment cannot be made directly in an index. The Lipper Large Cap Core Funds Average is unmanaged and is based on the average return of funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index.Large-cap core funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ration, price-to-book ration and three-year scales-per-share growth value, compared to the S&P 500 Index.An investment cannot be made directly in a peer average. Ten Largest Holdings (excludes short-term investments)December 31, 2011 (unaudited) Value Percent of Fund Exxon Mobil Corporation $ % CVS Caremark Corporation % Microsoft Corporation % General Electric Company % Cisco Systems Inc. % Wal-Mart Stores, Inc. % Intel Corporation % Philip Morris International, Inc. % International Business Machines Corporation % Dell, Inc. % $ % COUNTRY Bond Fund Average Annualized Total Returns December 31, 2011 (unaudited) 1 Year 5 Years 10 Years COUNTRY Bond Fund — Class Y (01/02/97) 6.97% 6.42% 5.45% Barclays Capital Aggregate Bond Index(1) 7.84% 6.50% 5.78% Lipper Intermediate Investment-Grade Debt Funds Average(2) 6.22% 5.57% 5.13% The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of securities.The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors.The index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in securities.An investment cannot be made directly in an index. The Lipper Intermediate Investment-Grade Debt Funds Average is unmanaged and is based on the average return of funds that, by portfolio practice, invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar weighted average maturities of five to ten years.An investment cannot be made directly in a peer average. Ten Largest Holdings (excludes short-term investments)December 31, 2011 (unaudited) Value Percent of Fund U.S. Treasury Notes, 0.625%, 6/30/2012 $ % U.S. Treasury Notes, 0.500%, 5/31/2013 % U.S. Treasury Notes, 1.000%, 4/30/2012 % U.S. Treasury Notes, 1.125%, 6/15/2013 % Government National Mortgage Association, 4.000%, 9/15/2041 % U.S. Treasury Notes, 1.375%, 11/30/2015 % U.S. Treasury Notes, 1.250%, 8/31/2015 % Federal National Mortgage Association, 4.500%, 11/01/2040 % Federal Home Loan Mortgage Corp., 4.500%, 4/01/2041 % Federal Home Loan Mortgage Corp., 4.000%, 2/01/2026 % $ % 7 COUNTRY Mutual Funds — Schedule of Investments December 31, 2011 (unaudited) COUNTRY Growth Fund Shares Value COMMON STOCKS — 96.76% Consumer Discretionary — 10.28% Abercrombie & Fitch Co. — Class A $ Comcast Corporation — Class A Gentex Corporation Home Depot, Inc. International Game Technology The Jones Group, Inc. Kohl’s Corporation Newell Rubbermaid, Inc. News Corporation — Class A Target Corporation Consumer Staples — 14.64% Archer-Daniels-Midland Company Church & Dwight Co., Inc. CVS Caremark Corporation Energizer Holdings, Inc. (a) The Kroger Co. McCormick & Company, Inc. Philip Morris International, Inc. The Procter & Gamble Company Ralcorp Holdings, Inc. (a) Wal-Mart Stores, Inc. Energy — 13.06% Apache Corporation Chesapeake Energy Corp. ChevronTexaco Corp. ConocoPhillips Exxon Mobil Corporation Halliburton Company HollyFrontier Corporation Schlumberger Limited (b) Financials — 9.74% ACE Limited (b) Aflac Incorporated American Express Company The Bank of New York Mellon Corporation BlackRock, Inc. JPMorgan Chase & Co. State Street Corp. Wells Fargo & Company Health Care — 16.86% Abbott Laboratories Amgen, Inc. Baxter International Inc. Covidien PLC (b) Express Scripts, Inc. (a) Gilead Sciences, Inc. (a) Johnson & Johnson Medtronic, Inc. Merck & Co., Inc Novartis AG — ADR Pfizer, Inc. Roche Holding AG — ADR St. Jude Medical, Inc. VCA Antech, Inc. (a) WellPoint, Inc. Industrials — 9.73% 3M Co. AECOM Technology Corp. (a) Emerson Electric Co. FedEx Corp. General Dynamics Corp. General Electric Company Ingersoll-Rand PLC (b) Information Technology — 14.51% Cisco Systems, Inc. Dell, Inc. (a) Google, Inc. (a) Hewlett Packard Co. Intel Corporation International Business Machines Corporation Microsoft Corporation QUALCOMM, Inc. The Western Union Company Materials — 2.08% BHP Billiton Limited — ADR Monsanto Company Newmont Mining Corporation Telecommunication Services — 2.71% AT&T, Inc. CenturyLink, Inc. Vodafone Group PLC — ADR Utilities — 3.15% American Water Works Co., Inc. NextEra Energy, Inc. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $189,273,249) Principal Amount MORTGAGE-BACKED SECURITIES — 0.09% Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 $ Federal Home Loan Mortgage Corp. 7.150%, 09/25/2028 (c) Government National Mortgage Association 9.000%, 07/15/2016 6.500%, 07/15/2029 Mortgage IT Trust 1.545%, 02/25/2035 (c) Nomura Asset Acceptance Corporation 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $22,803) (d) TOTAL MORTGAGE-BACKED SECURITIES (Cost $197,254) The accompanying notes are an integral part of these financial statements. 8 COUNTRY Mutual Funds — Schedule of Investments December 31, 2011 (unaudited) COUNTRY Growth Fund (continued) Shares Value SHORT-TERM INVESTMENTS — 3.25% Money Market Funds — 3.25% Federated Prime Obligations Fund, 0.200% (e) $ TOTAL SHORT-TERM INVESTMENTS (Cost $7,885,071) TOTAL INVESTMENTS — 100.10% (Cost $197,355,574) LIABILITIES IN EXCESS OF OTHER ASSETS — (0.10)% ) TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. ADR — American Depository Receipt (a) Non-income producing security. (b) Foreign issuer. (c) The coupon rate shown on variable rate securities represents the rates at December 31, 2011. (d) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of December 31, 2011 these securities represented 0.01% of total net assets. (e) The rate quoted is the annualized seven-day yield as of December 31, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 9 COUNTRY Mutual Funds — Schedule of Investments December 31, 2011 (unaudited) COUNTRY Bond Fund Principal Amount Value ASSET-BACKED SECURITIES — 2.20% AEP Texas Central Transition Funding LLC 5.170%, 01/01/2018 $ $ Capital Auto Receivables Asset Trust 5.210%, 03/17/2014 Citibank Credit Card Insurance Trust 4.150%, 07/07/2017 Countrywide Asset-Backed Certificates 5.549%, 08/25/2021 4.931%, 05/25/2032 (a) 5.363%, 05/25/2036 Federal Express Corp. 6.720%, 01/15/2022 GE Equipment Small Ticket LLC 1.450%, 01/21/2018 (Acquired 02/01/2011, Cost $999,850) (b) Green Tree Financial Corporation 6.870%, 01/15/2029 Harley-Davidson Motorcycle Trust 5.520%, 11/15/2013 National Collegiate Student Loan Trust 0.406%, 06/26/2028 (a) PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 Residential Asset Mortgage Products, Inc. 4.767%, 10/25/2032 (a) Residential Asset Securities Corporation 5.600%, 06/25/2034 (a) TOTAL ASSET-BACKED SECURITIES (Cost $4,892,692) CORPORATE BONDS — 24.07% Alabama Power Co. 5.500%, 10/15/2017 Alcoa, Inc. 5.550%, 02/01/2017 American Express Credit Corporation 2.800%, 09/19/2016 American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $499,520) (b) American International Group, Inc. 5.850%, 01/16/2018 Amgen, Inc. 2.500%, 11/15/2016 Anadarko Petroleum Corp. 5.950%, 09/15/2016 ANZ National International Ltd. 6.200%, 07/19/2013 (Acquired 07/09/2008, Cost $249,765) (b)(c) Archer-Daniels-Midland Company 5.450%, 03/15/2018 ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired 01/10/2003, Cost $249,218) (b) AT&T, Inc. 5.625%, 06/15/2016 5.500%, 02/01/2018 BAE Systems PLC 3.500%, 10/11/2016 (Acquired 10/05/2011, Cost $298,950) (b)(c) Baltimore Gas and Electric Company 6.730%, 06/12/2012 Bank of America Corporation 6.975%, 03/07/2037 Bank of Montreal 2.625%, 01/25/2016 (Acquired 12/08/2011, Cost $517,291) (b)(c) The Bank of New York Mellon Corporation 4.500%, 04/01/2013 Bank of Nova Scotia 2.150%, 08/03/2016 (Acquired 11/22/2011, Cost $503,266) (b)(c) Barclays Bank PLC 5.000%, 09/22/2016 (c) Barrick International Corp. 5.750%, 10/15/2016 (Acquired 01/22/2009, Cost $209,644) (b)(c) Baxter International Inc. 1.850%, 01/15/2017 Berkshire Hathaway, Inc. 2.200%, 08/15/2016 3.750%, 08/15/2021 BHP Billiton Finance Ltd. 5.125%, 03/29/2012 (c) Boeing Capital Corp. 2.900%, 08/15/2018 BP AMI Leasing, Inc. 5.523%, 05/08/2019 (Acquired 05/28/2009, Cost $489,370) (b) Burlington Northern Santa Fe Railway, Co. 5.750%, 03/15/2018 4.100%, 06/01/2021 5.720%, 01/15/2024 Burlington Resources, Inc. 6.875%, 02/15/2026 Caterpillar Financial Services Corp. 7.050%, 10/01/2018 Caterpillar Inc. 5.700%, 08/15/2016 Citigroup, Inc. 6.125%, 05/15/2018 The Clorox Company 5.950%, 10/15/2017 Coca-Cola Refreshments USA, Inc. 7.375%, 03/03/2014 Comcast Corporation 6.500%, 01/15/2017 Commonwealth Bank of Australia 3.250%, 03/17/2016 (Acquired 10/27/2011, Cost $408,389) (b)(c) Commonwealth Edison Co. 5.950%, 08/15/2016 ConocoPhillips 6.650%, 07/15/2018 Credit Suisse New York 5.000%, 05/15/2013 (c) CSX Transportation, Inc. 6.500%, 04/15/2014 Devon Energy Corp. 6.300%, 01/15/2019 The accompanying notes are an integral part of these financial statements. 10 COUNTRY Mutual Funds — Schedule of Investments December 31, 2011 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value Diamond Offshore Drilling Inc. 5.875%, 05/01/2019 $ $ Duke Energy Carolinas, LLC 5.750%, 11/15/2013 E. I. du Pont de Nemours & Co. 5.250%, 12/15/2016 Eaton Corp. 8.875%, 06/15/2019 Ecolab, Inc. 4.875%, 02/15/2015 EOG Resources, Inc. 5.625%, 06/01/2019 Florida Power Corporation 4.800%, 03/01/2013 Franklin Resources, Inc. 3.125%, 05/20/2015 General Electric Capital Corporation 5.625%, 05/01/2018 General Electric Company 5.000%, 02/01/2013 General Mills, Inc. 5.700%, 02/15/2017 Georgia Power Company 5.700%, 06/01/2017 GlaxoSmithKline Capital, Inc. 4.850%, 05/15/2013 The Goldman Sachs Group, Inc. 6.250%, 09/01/2017 Halliburton Company 6.750%, 02/01/2027 Harley-Davidson Funding Corp. 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $199,772) (b) The Home Depot, Inc. 5.250%, 12/16/2013 Honeywell International, Inc. 4.250%, 03/01/2013 Ingersoll-Rand PLC 6.015%, 02/15/2028 (c) International Business Machines Corporation 7.625%, 10/15/2018 John Deere Capital Corporation 4.950%, 12/17/2012 JPMorgan Chase & Co. 7.900%, 04/30/2018 (a) 4.625%, 05/10/2021 Kellogg Co. 5.125%, 12/03/2012 KeyCorp 6.500%, 05/14/2013 Kimberly Clark Corp. 6.125%, 08/01/2017 Kraft Foods, Inc. 6.750%, 02/19/2014 6.125%, 02/01/2018 Mattel, Inc. 2.500%, 11/01/2016 McCormick & Company, Inc. 3.900%, 07/15/2021 Merck & Co., Inc. 5.760%, 05/03/2037 Merrill Lynch Co., Inc. 6.050%, 08/15/2012 5.450%, 02/05/2013 Morgan Stanley 3.800%, 04/29/2016 5.450%, 01/09/2017 New Valley Generation III 4.687%, 01/15/2022 New York Life Global Funding 4.650%, 05/09/2013 (Acquired 05/02/2008, Cost $998,282) (b) New York University 5.236%, 07/01/2032 Nokia Corp. 5.375%, 05/15/2019 (c) Northern States Power Co. 8.000%, 08/28/2012 Northern Trust Corp. 3.375%, 08/23/2021 Overseas Private Investment Company 3.420%, 01/15/2015 Pepperdine University 5.450%, 08/01/2019 PepsiAmericas, Inc. 4.875%, 01/15/2015 Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes Inc. 5.250%, 01/15/2037 PNC Funding Corp. 2.700%, 09/19/2016 Private Export Funding Corp. 5.685%, 05/15/2012 Province of Ontario 1.600%, 09/21/2016 (c) Province of Quebec 2.750%, 08/25/2021 (c) Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (c) Rowan Companies, Inc. 5.880%, 03/15/2012 Royal Bank of Canada 1.450%, 10/30/2014 (c) Simon Property Group LP 5.750%, 12/01/2015 SLM Corp. 8.450%, 06/15/2018 Southern California Edison Co. 5.750%, 03/15/2014 The Southern Co. 1.950%, 09/01/2016 Stanford University 4.750%, 05/01/2019 State Street Corp. 5.375%, 04/30/2017 Statoil ASA 5.250%, 04/15/2019 (c) Suncor Energy, Inc. 6.100%, 06/01/2018 (c) The accompanying notes are an integral part of these financial statements. 11 COUNTRY Mutual Funds — Schedule of Investments December 31, 2011 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value SunTrust Banks, Inc. 6.000%, 09/11/2017 $ $ Target Corporation 5.875%, 07/15/2016 Time Warner Cable, Inc. 8.750%, 02/14/2019 Time Warner, Inc. 6.875%, 05/01/2012 Transocean, Inc. 5.250%, 03/15/2013 (c) 7.500%, 04/15/2031 (c) U.S. Trade Funding Corp. 4.260%, 11/15/2014 (Acquired 12/14/2004, $88,056) (b) Union Pacific Railroad Company 6.630%, 01/27/2022 5.866%, 07/02/2030 United Parcel Service, Inc. 4.500%, 01/15/2013 United Technologies Corp. 5.375%, 12/15/2017 University of Chicago 4.760%, 10/01/2023 University of Notre Dame 4.141%, 09/01/2013 Verizon Communications Inc. 5.500%, 02/15/2018 Vessel Management Services Inc. 4.960%, 11/15/2027 Wachovia Corp. 5.750%, 06/15/2017 The Walt Disney Company 4.700%, 12/01/2012 Well Fargo Capital X 5.950%, 12/01/2036 (a) Wells Fargo & Company 5.625%, 12/11/2017 William Wrigley Junior Co. 4.650%, 07/15/2015 TOTAL CORPORATE BONDS (Cost $49,583,419) MORTGAGE-BACKED SECURITIES — 18.71% American Tower Trust 5.420%, 04/15/2037 (Acquired 05/01/2007, Cost $500,000) (b) Americold, LLC Trust 4.954%, 01/14/2029 (Acquired 12/09/2010, Cost $399,999) (b) Bank of America Merrill Lynch Commercial Mortgage, Inc. 5.237%, 11/10/2042 (a) Bank of America Mortgage Securities Inc. 5.250%, 10/25/2020 Chase Funding Mortgage Loan 4.515%, 02/25/2014 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 Countrywide Alternative Loan Trust 6.000%, 05/25/2033 5.500%, 05/25/2036 Credit Suisse First Boston Mortgage Securities Corporation 4.980%, 02/25/2032 DBUBS Mortgage Trust 4.537%, 07/10/2044 (Acquired 06/17/2011, Cost $504,771) (b) Federal Home Loan Mortgage Corp. 7.000%, 03/01/2012 4.500%, 05/01/2013 5.125%, 12/15/2013 5.500%, 10/01/2014 5.000%, 03/01/2015 6.500%, 03/01/2015 5.000%, 12/15/2017 5.000%, 11/15/2018 5.750%, 12/15/2018 5.000%, 10/01/2020 5.500%, 03/01/2022 5.000%, 03/01/2023 4.500%, 04/01/2023 4.500%, 11/15/2023 5.500%, 10/15/2025 4.000%, 02/01/2026 7.150%, 09/25/2028 (a) 6.500%, 10/01/2029 5.000%, 10/15/2031 2.945%, 02/01/2037 (a) 6.000%, 05/01/2037 6.000%, 08/01/2037 6.000%, 01/01/2038 4.500%, 04/01/2041 Federal National Mortgage Association 4.750%, 02/21/2013 5.000%, 03/01/2013 4.500%, 04/01/2013 5.000%, 04/01/2013 5.000%, 05/01/2013 5.500%, 06/01/2013 3.500%, 09/01/2013 4.500%, 09/01/2013 5.500%, 10/01/2013 5.000%, 02/01/2014 4.000%, 05/01/2015 6.000%, 06/25/2016 4.500%, 06/25/2018 4.500%, 01/01/2019 6.500%, 05/01/2019 2.787%, 01/01/2020 (a) 4.500%, 04/01/2020 5.500%, 04/25/2023 5.000%, 05/01/2023 4.500%, 11/01/2024 4.500%, 08/01/2025 5.500%, 09/01/2025 5.500%, 02/01/2033 5.500%, 07/01/2033 5.290%, 11/25/2033 1.976%, 05/01/2034 (a) 5.500%, 07/01/2035 5.500%, 12/01/2035 4.500%, 11/01/2040 4.000%, 11/01/2041 The accompanying notes are an integral part of these financial statements. 12 COUNTRY Mutual Funds — Schedule of Investments December 31, 2011 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value Federal National Mortgage Association (continued) 4.000%, 12/01/2041 $ $ 6.500%, 02/25/2044 6.500%, 05/25/2044 Government National Mortgage Association 4.000%, 04/15/2026 6.500%, 04/15/2026 8.000%, 07/15/2026 3.727%, 03/16/2027 6.500%, 07/15/2029 7.500%, 11/15/2029 6.000%, 06/15/2031 6.000%, 02/15/2032 5.000%, 01/15/2033 4.920%, 05/16/2034 6.000%, 10/15/2036 5.500%, 01/15/2038 6.000%, 01/15/2038 4.000%, 09/15/2041 4.258%, 09/16/2050 (a) Greenwich Capital Commercial Funding 6.079%, 07/10/2038 (a) JPMorgan Chase Commercial Mortgage Securities Corp. 5.050%, 12/12/2034 5.336%, 05/15/2047 LB-UBS Commercial Mortgage Trust 4.799%, 12/15/2029 5.351%, 02/15/2040 MASTR Adjustable Rate Mortgages Trust 2.662%, 04/21/2034 (a) MASTR Alternative Loans Trust 5.000%, 06/25/2015 Morgan Stanley Capital I 5.792%, 06/11/2042 (a) Mortgage IT Trust 1.545%, 02/25/2035 (a) Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $67,655) (b) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $216,629) (b) OBP Depositor LLC Trust 4.646%, 07/15/2045 (Acquired 06/25/2010, Cost $499,997) (b) Residential Asset Securitization Trust 4.750%, 02/25/2019 Small Business Administration Participation Certificates 3.530%, 05/01/2013 5.080%, 11/01/2022 4.640%, 05/01/2023 5.570%, 03/01/2026 Structured Asset Securities Corporation 6.290%, 11/25/2032 (a) Vendee Mortgage Trust 5.750%, 11/15/2032 Wachovia Bank Commercial Mortgage Trust 5.495%, 07/15/2041 (a) 5.509%, 04/15/2047 WaMu Mortgage Pass Through Certificates 2.477%, 01/25/2033 (a) 2.478%, 10/25/2035 (a) WaMu MSC Mortgage Pass Through Certificate 5.000%, 03/25/2018 Wells Fargo Commercial Mortgage Trust 4.375%, 03/15/2044 (Acquired 05/27/2011, Cost $504,746) (b) Wells Fargo Mortgage Backed Securities Trust 4.421%, 10/25/2033 (a) 2.738%, 07/25/2036 (a) TOTAL MORTGAGE-BACKED SECURITIES (Cost $40,705,842) MUNICIPAL BONDS — 25.06% Arizona State University Build America Revenue Bond 5.528%, 07/01/2023 Arlington County, VA Industrial Development Authority Revenue Bond 5.844%, 08/01/2031 Austin, TX Build America General Obligation 5.310%, 09/01/2029 Bay Area Toll Authority Build America Revenue Bond 6.263%, 04/01/2049 Central Puget Sound, WA Regional Transit Authority Build America Revenue Bond 4.845%, 02/01/2024 Central Utah Water Conservancy District Build America Revenue Bond 4.550%, 10/01/2022 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Build America Unlimited General Obligation 7.517%, 01/01/2040 Colorado Springs, CO Utilities System Build America Revenue Bond 4.949%, 11/15/2024 Columbus, IN Multi-High School Building Corp. Build America Revenue Bond 5.505%, 07/15/2022 Columbus, OH Build America Unlimited General Obligation 4.360%, 06/01/2022 Commonwealth of Massachusetts Build America General Obligation 4.500%, 08/01/2031 Commonwealth of Massachusetts Build America Unlimited General Obligation 4.200%, 12/01/2021 Commonwealth of Pennsylvania Build America Unlimited General Obligation 4.550%, 02/15/2021 Cook County, IL Build America Unlimited General Obligation 6.229%, 11/15/2034 Cook County, IL Glencoe School District Unlimited General Obligation 5.875%, 12/01/2027 The accompanying notes are an integral part of these financial statements. 13 COUNTRY Mutual Funds — Schedule of Investments December 31, 2011 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value Corpus Christi, TX Independent School District Build America Unlimited General Obligation 5.924%, 08/15/2029 $ $ Dallas, TX Independent School District Build America Unlimited General Obligation 5.200%, 02/15/2023 District of Columbia Bond Build America Unlimited General Obligation 5.670%, 06/01/2022 District of Columbia Income Tax Build America Revenue Bond 4.793%, 12/01/2021 Florida State Department of Transportation Build America Revenue Bond 6.140%, 07/01/2025 Gainesville, FL Utilities System Build America Revenue Bond 4.497%, 10/01/2017 Grant County, WA Public Utility District Build America Revenue Bond 5.111%, 01/01/2023 Greenville County, SC School District Unlimited General Obligation 4.870%, 06/01/2026 Hamilton County, OH Sewer System Build America Revenue Bond 5.710%, 12/01/2022 Honolulu, HI City & County Wastewater Systems Build America Revenue Bond 6.114%, 07/01/2029 Houston, TX Build America Unlimited General Obligation 6.088%, 03/01/2029 Indiana Public Schools Multi-School Building Corp. Build America Revenue Bond 4.900%, 07/15/2022 Indiana University Build America Certificate Participation 5.050%, 12/01/2022 Indianapolis, IN Local Public Improvement Build America Revenue Bond 5.854%, 01/15/2030 Kane, Cook & Du Page Counties, IL Unlimited General Obligation 4.150%, 12/15/2019 Kentucky State Property & Buildings Commission Revenue Bond 5.100%, 10/01/2015 King County, WA Unlimited General Obligation 5.127%, 12/01/2026 Manatee County, FL Public Utilities Build America Revenue Bond 7.178%, 10/01/2030 Missouri Highway & Transit Commission Build America Revenue Bond 5.002%, 05/01/2024 Municipal Electric Authority of Georgia Build America Revenue Bond 6.655%, 04/01/2057 Naperville, IL Build America Unlimited General Obligation 4.900%, 12/01/2025 New Mexico Finance Authority Revenue Bond 6.070%, 06/01/2036 New York City Housing Development Corp. Revenue Bond 6.420%, 11/01/2039 New York State Urban Development Corp. Revenue Bond 6.500%, 12/15/2018 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 6.646%, 12/01/2031 Northern California Transmission Agency Revenue Bond 5.880%, 05/01/2016 Ohana Military Commercial LLC Note 5.675%, 10/01/2026 (Acquired 10/25/2006, Cost $1,000,000) (b) Ohio State Water Development Authority 1.330%, 06/01/2015 Oregon State Department of Administrative Services Revenue Bond 3.500%, 04/01/2016 Oregon State Department of Transportation and Highway Build America Revenue Bond 5.784%, 11/15/2030 Pasadena, CA Public Financing Authority Build America Revenue Bond 7.148%, 03/01/2043 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 Purdue University, IN Build America Certificate Participation 5.957%, 07/01/2031 Raleigh, NC Build America Revenue Bond 4.508%, 06/01/2023 San Diego County, CA Water Authority Build America Revenue Bond 6.138%, 05/01/2049 Sarasota, FL Water & Sewer System Revenue Bond 4.770%, 10/01/2025 Sedgwick County, KS Unified School District Build America Unlimited General Obligation 5.350%, 10/01/2023 South Carolina State Public Service Authority Revenue Bond 6.224%, 01/01/2029 Springfield, MO School District Build America Unlimited General Obligations 5.660%, 03/01/2030 State of California Build America Unlimited General Obligation 7.500%, 04/01/2034 State of Connecticut Build America Unlimited General Obligation 5.632%, 12/01/2029 5.090%, 10/01/2030 State of Delaware Build America Unlimited General Obligation 4.700%, 10/01/2021 The accompanying notes are an integral part of these financial statements. 14 COUNTRY Mutual Funds — Schedule of Investments December 31, 2011 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value State of Illinois Unlimited General Obligation 4.421%, 01/01/2015 $ $ State of Kansas Development Financing Authority Build America Revenue Bond 4.770%, 03/01/2023 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Maryland Transportation Authority Build America Revenue Bond 5.164%, 07/01/2025 State of Maryland Unlimited General Obligation 5.000%, 08/01/2018 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 State of Ohio Build America Unlimited General Obligation 4.821%, 03/01/2022 State of Pennsylvania Public School Building Authority Revenue Bond 5.000%, 09/15/2027 State of Rhode Island Unlimited General Obligation 4.390%, 04/01/2018 State of Texas Build America Unlimited General Obligation 5.517%, 04/01/2039 State of Utah Build America Unlimited General Obligation 4.554%, 07/01/2024 State of Washington Biomedical Research Build America Revenue Bond 6.416%, 07/01/2030 State of Washington Build America Unlimited General Obligation 2.910%, 08/01/2016 4.736%, 08/01/2024 State of Wisconsin Build America Unlimited General Obligation 5.200%, 05/01/2026 Tacoma, WA Electric System Build America Revenue Bond 5.966%, 01/01/2035 Texas State Highway Transportation Commission Build America Revenue Bond 5.028%, 04/01/2026 University Massachusetts Building Authority Revenue Bond 5.823%, 05/01/2029 University of California Build America Revenue Bond 5.770%, 05/15/2043 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Minnesota Build America Revenue Bond 4.455%, 08/01/2025 University of Texas Build America Revenue Bond 6.276%, 08/15/2041 University of Wyoming Build America Revenue Bond 5.800%, 06/01/2030 UNM Sandoval Regional Medical Center, Inc. Build America Revenue Bond 4.500%, 07/20/2036 Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Utah Transit Authority Build America Revenue Bond 5.937%, 06/15/2039 Vega, TX Independent School District Construction Unlimited General Obligation 6.000%, 02/15/2027 Virginia College Building Authority Build America Revenue Bond 5.400%, 02/01/2026 Virginia Housing Development Authority 1.246%, 01/01/2014 Virginia State Revenue Authority Infrastructure Build America Revenue Bond 4.380%, 11/01/2023 Washington County, OR Clean Water Services Build America Revenue Bond 4.628%, 10/01/2020 Washington, MD Suburban Sanitary Commission Build America Unlimited General Obligation 4.800%, 06/01/2025 West Virginia Higher Education Policy Commission Build America Revenue Bond 7.450%, 04/01/2030 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $50,620,644) U.S. GOVERNMENT AGENCY ISSUES — 0.41% (d) Federal Farm Credit Bank 3.375%, 08/23/2024 Federal Home Loan Bank 4.840%, 01/25/2012 4.720%, 09/20/2012 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $909,976) U.S. TREASURY OBLIGATIONS — 14.99% U.S. Treasury Inflation Index Notes — 0.68% 3.000%, 07/15/2012 U.S. Treasury Notes — 14.31% 1.000%, 03/31/2012 1.000%, 04/30/2012 0.625%, 06/30/2012 0.375%, 08/31/2012 1.375%, 05/15/2013 0.500%, 05/31/2013 The accompanying notes are an integral part of these financial statements. 15 COUNTRY Mutual Funds — Schedule of Investments December 31, 2011 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value U.S. Treasury Notes — 14.31% (continued) 1.125%, 06/15/2013 $ $ 1.000%, 07/15/2013 0.750%, 08/15/2013 0.750%, 12/15/2013 2.500%, 03/31/2015 2.125%, 05/31/2015 1.250%, 08/31/2015 1.250%, 10/31/2015 1.375%, 11/30/2015 3.000%, 02/28/2017 2.250%, 11/30/2017 2.125%, 08/15/2021 TOTAL U.S. TREASURY OBLIGATIONS (Cost $33,425,839) SHORT-TERM INVESTMENTS — 12.11% Commercial Paper — 4.39% General Electric Company 0.180%, 02/28/2012 Household Finance Corp. 0.430%, 02/21/2012 0.521%, 04/04/2012 Natixis 0.700%, 01/23/2012 Prudential Funding Corp. 0.401%, 05/15/2011 Shares Money Market Funds — 7.72% Federated Prime Obligations Fund, 0.200% (e) Fidelity Institutional Money Market Portfolio, 0.230% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $27,580,495) TOTAL INVESTMENTS — 97.55% (Cost $207,718,907) ASSETS IN EXCESS OF OTHER LIABILITIES — 2.45% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. (a) The coupon rate shown on variable rate securities represents the rates at December 31, 2011. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration normally to qualified institutional buyers.As of December 31, 2011 these securities represented 4.36% of total net assets. (c) Foreign issuer. (d) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day yield as of December 31, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 16 Statements of Assets and Liabilities December 31, 2011 (unaudited) COUNTRY COUNTRY Growth Bond Fund Fund Assets: Investments in securities: At cost $ $ At value $ $ Cash Receivable for investments sold — Receivable for capital stock sold Dividends receivable — Interest receivable Prepaid expenses and other assets Total assets Liabilities: Payable for capital stock redeemed Payable to Advisor Payable to Auditor Payable to Administrator Payable to Trustees 63 — Accrued expenses and other liabilities Total liabilities Net Assets $ $ Net Assets Consist of: Paid in capital $ $ Undistributed net investment income (loss) ) Accumulated net realized gain on investments Net unrealized appreciation on investments Total — representing net assets applicable to outstanding capital stock $ $ Class Y: Net assets $ $ Shares outstanding Net asset value, redemption price and offering price per share $ $ Class A: Net assets $ $ Shares outstanding Net asset value and redemption price per share $ $ Maximum offering price per share $ $ The accompanying notes are an integral part of these financial statements. 17 Statements of Operations for the Six Months Ended December 31, 2011 (unaudited) COUNTRY COUNTRY Growth Bond Fund Fund Investment Income: Dividends $ $ — Interest Total investment income Expenses: 12b-1 fees (Note G) Investment advisory fees (Note F) Transfer agent fees Administration fees Professional fees Accounting fees Insurance Printing Custody fees Registration fees Trustees’ fees Other expenses Total expenses Less: Expenses waived (Note F) ) ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) on investments ) Increase (Decrease) in Net Assets Resulting from Operations $ ) $ The accompanying notes are an integral part of these financial statements. 18 Statements of Changes in Net Assets COUNTRY Growth Fund COUNTRY Bond Fund Six Months Ended Six Months Ended 12/31/11 Year Ended 12/31/11 Year Ended (unaudited) 6/30/11 (unaudited) 6/30/11 Operations: Net investment income $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) ) Net increase (decrease) in net assets resulting from operations ) Dividends and Distributions to Shareholders from Class Y (Note B): Net investment income ) Net realized gains on investments ) Total distributions — Class Y ) Dividends and Distributions to Shareholders from Class A (Note B): Net investment income ) Net realized gains on investments ) Total distributions — Class A ) Capital Stock Transactions — (Net) (Note C) ) Total increase in net assets Net Assets: Beginning of period End of period* $ *Including undistributed net investment income (loss) of $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 19 Financial Highlights The tables below set forth financial data for a share of capital stock outstanding throughout each period presented. COUNTRY Growth Fund Six Months Ended December 31, 2011 Years Ended June 30, (unaudited) Class Y Shares Net asset value, beginning of period $ Income from investment operations Net investment income(1) Net realized and unrealized gains (losses) Total from investment operations ) ) ) Less Distributions Dividends from net investment income ) Distributions from capital gains ) ) — ) ) ) Total distributions ) Net asset value, end of period $ Total investment return(2) -3.22
